Appeal by defendant from a judgment of the County Court, Nassau County, rendered February 21, 1968, convicting him ,of attempted grand larceny in the second degree, upon his plea of guilty, and imposing sentence. A determination by said court denying in part defendant’s motion to suppress evidence has been reviewed on this appeal. Judgment affirmed. On a motion to suppress evidence, while the People are under -the necessity of going forward in the first instance, the ultimate burden of proof by a preponderance of the credible evidence rests with defendant (People v. Merola, 30 A D 2d 963). In our opinion, under -the circumstances presented in the record, there was no abuse of discretion on .the part of the -trial court in refusing to grant appellant’s request for a continuance. Beldock, P. J., Christ, Benjamin, Munder and Martuseello, JJ., concur.